Exhibit 10.12

Grant No.:            

SAVVIS, INC.

2003 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

SAVVIS, Inc., a Delaware corporation (the “Company”), hereby grants shares of
its common stock, $.01 par value, (the “Stock”) to the Grantee named below,
subject to the vesting conditions set forth in the attachment. Additional terms
and conditions of the grant are set forth in this cover sheet, in the attachment
and in the Company’s 2003 Incentive Compensation Plan (the “Plan”).

Grant Date:

Name of Grantee:

Grantee’s Social Security Number:

Number of Shares of Stock Covered by Grant:

Purchase Price per Share:

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is
available on request. You agree that the Plan will control in the event any
provision of this Agreement should appear to be inconsistent.

 

Grantee:        Company:      SAVVIS, Inc.      By:  

 

     Name:  

 

     Title:  

 

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

SAVVIS, INC.

2003 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Nontransferability    This grant is an award of Stock in the
number of shares set forth on the cover sheet, at the purchase price set forth
on the cover sheet, and subject to the vesting conditions described below
(“Restricted Stock”). The purchase price for the Restricted Stock shall be
deemed to be paid by services rendered. To the extent not yet vested, your
Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process. Issuance and Vesting    The
Company will issue your Restricted Stock in your name as of the Grant Date.   
Your right to the Stock under this Restricted Stock grant vests as follows:   
[Insert Vesting Schedule] Forfeiture of Unvested Stock    In the event that your
Service terminates for any reason, you will forfeit to the Company all of the
shares of Stock subject to this grant that have not yet vested. Escrow    The
certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall be
issued an instrument of deposit acknowledging the number of shares of Stock
delivered in escrow to the Secretary of the Company.    All regular cash
dividends on the Stock (or other securities at the time held in escrow) shall be
paid directly to you and shall not be held in escrow. However, in the event of
any stock dividend,

 

2



--------------------------------------------------------------------------------

   stock split, recapitalization or other change affecting the Company’s
outstanding common stock as a class effected without receipt of consideration or
in the event of a stock split, a stock dividend or a similar change in the
Company Stock, any new, substituted or additional securities or other property
which is by reason of such transaction distributed with respect to the Stock
shall be immediately delivered to the Secretary of the Company to be held in
escrow hereunder, but only to the extent the Stock is at the time subject to the
escrow requirements hereof.    As your interest in the shares vests, as
described above, the certificates for such vested shares shall be released from
escrow and delivered to you, at your request, within 30 days of their vesting.
Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting of Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to require such payments from you,
or withhold such amounts from other payments due to you from the Company or any
Affiliate.

Section 83(b)

Election

   Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the shares of Stock
and their fair market value on the date any forfeiture restrictions applicable
to such shares lapse will be reportable as ordinary income at that time. For
this purpose, “forfeiture restrictions” include the forfeiture of unvested Stock
that is described above. You may elect to be taxed at the time the shares are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit B hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.

 

3



--------------------------------------------------------------------------------

   YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S,
TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY 83(b) ELECTION. Retention Rights    This Agreement does not give you
the right to be retained by the Company (or any Parent, Subsidiaries or
Affiliates) in any capacity. The Company (and any Parent, Subsidiaries or
Affiliates) reserves the right to terminate your Service at any time and for any
reason. Shareholder Rights    You have the right to vote the Restricted Stock
and to receive any dividends declared or paid on such stock. Any distributions
you receive as a result of any stock split, stock dividend, combination of
shares or other similar transaction shall be deemed to be a part of the
Restricted Stock and subject to the same conditions and restrictions applicable
thereto. The Company may in its sole discretion require any dividends paid on
the Restricted Stock to be reinvested in shares of Stock, which the Company may
in its sole discretion deem to be a part of the shares of Restricted Stock and
subject to the same conditions and restrictions applicable thereto. Except as
described in the Plan, no adjustments are made for dividends or other rights if
the applicable record date occurs before your stock certificate is issued.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Company stock, the number of shares covered by this grant may be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Restricted Stock shall be subject to the terms of the agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity. Legends    All certificates representing the Stock issued in
connection with this grant shall, where applicable, have endorsed thereon the
following legends:   

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH

 

4



--------------------------------------------------------------------------------

  

SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER,
OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST
TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan    The text
of the Plan is incorporated in this Agreement by reference. Certain capitalized
terms used in this Agreement are defined in the Plan, and have the meaning set
forth in the Plan.    This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this grant of Restricted
Stock. Any prior agreements, commitments, or negotiations concerning this grant
are superseded.

Consent to Electronic

Delivery

   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Legal Department to request paper copies of
these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                      sells, assigns and transfers to SAVVIS,
Inc., a Delaware corporation (the “Company”),                     
(            ) shares of common stock of the Company represented by Certificate
No.              and does hereby irrevocable constitute and appoint
                             Attorney to transfer the said stock on the books of
the Company with full power of substitution in the premises.

Dated:            , 20    

 

 

Print Name

 

Signature

Spouse Consent (if applicable)

                     (Purchaser’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the shares of
common stock of the Company.

 

 

Signature

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

  1. The name, address and social security number of the undersigned:

Name:                                     
                                        
                                        
                                                                

Address:                                     
                                        
                                        
                                                            

                                                                               
                                        
                                                                         

Social Security No. :                                
                                        
                                        
                                              

 

  2. Description of property with respect to which the election is being made:

                     shares of common stock, par value $.01 per share, SAVVIS,
Inc., a Delaware corporation, (the “Company”).

 

  3. The date on which the property was transferred is             , 20    .

 

  4. The taxable year to which this election relates is calendar year 20    .

 

  5. Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $             per share, for a
total of $            .

 

  7. The amount paid by taxpayer for the property was $            .

 

  8. A copy of this statement has been furnished to the Company.

Dated:             , 20    

 

 

Taxpayer’s Signature

 

Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.